                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


  VERNESSA S. CUNNINGHAM, et al.,
         Plaintiffs,
                v.                                CIVIL ACTION FILE
                                                  NO. 1:19-CV-2296-TWT

  WELLS FARGO BANK, NATIONAL
  ASSOCIATION trading as
  The Banc of America Alternative Loan
  Trust 2004-5, et al.,

         Defendants.

                                          ORDER


       This is an action for wrongful foreclosure.    It is before the Court on the

Plaintiffs’' Motion to Strike Affirmative Defenses [Doc. 27] which is DENIED.

       SO ORDERED, this 6 day of September, 2019.



                               /s/Thomas W. Thrash
                               THOMAS W. THRASH, JR.
                               United States District Judge




T:\ORDERS\19\Cunningham\19cv2296\strike.docx
